22 So.3d 858 (2009)
Mary Lombardo SAUSVILLE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4053.
District Court of Appeal of Florida, Fifth District.
December 4, 2009.
John P. Flannery, II, of Campbell, Miller, and Zimmerman, P.C., Leesburg, Virginia and Jeffrey S. Weiner, Miami, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
ZAMBRANO, R., Associate Judge.
Mary Lombardo Sausville appeals her violation of probation sentence on four counts of vehicular homicide. Although Ms. Sausville has presented an interesting argument, this Court is foreclosed from considering it because the issues were not properly raised or preserved below. See Steinhorst v. State, 412 So.2d 332, 338 (Fla.1982) ("[F]or an argument to be cognizable on appeal, it must be the specific contention asserted as legal ground for the objection, exception, or motion below."); Montes v. State, 994 So.2d 1210, 1212 (Fla. 5th DCA 2008). As a result, Ms. Sausville's sentence is affirmed. Notwithstanding, Ms. Sausville is free to raise her trial counsel's failure to seek a recusal of the sentencing judge and present mitigating evidence at sentencing by way of a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
AFFIRMED.
LAWSON and EVANDER, JJ., concur.